DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 17-24, drawn to an ionic liquid.
Group II, claims 25-27, drawn to a salt.
Group III, claims 28-31, drawn to an electrolyte.
Group IV, claim 32, drawn to an energy storage device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II-IV lack unity of invention because even though the inventions of these groups require the technical feature of the ionic liquid of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shinohara et al. (US 20120028168 A1) (as recited in the IDS dated 9/23/2019).
Shinohara discloses an ionic liquid ([0185]-[0186]; cation and anion combined in a solution) comprising the association of a cation ([0079]; Chemical formula 4; (a.1) & (a.2); [0152]; (A-3)) having the following formula (I):

    PNG
    media_image1.png
    2
    24
    media_image1.png
    Greyscale

in which:
R1 is a methyl group which is an acyclic hydrocarbon group;
n is 2 which is an integer ranging from 0 to 3;
m is 2 which is an integer ranging from 1 to 4;
and an anion chosen from an imide anion ([0116]; (CF3SO2)2N-) out of a list of other anion possibilities. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an imide anion out of the list of other anion possibilities for the anion of Shinohara because it is suitable for the intended purpose of forming an ionic liquid and the skilled artisan would have a reasonable expectation of success in doing so.
Groups II and I & III-IV lack unity of invention because even though the inventions of these groups require the technical feature of the salt of claim 25, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shinohara et al. (US 20120028168 A1) (as recited in the IDS dated 9/23/2019).
Shinohara discloses a salt comprising the association of at least one cation ([0079]; Chemical formula 4; (a.1) & (a.2); [0152]; (A-3)) having at least one anion [0116] and the following formula (Ib):

    PNG
    media_image2.png
    211
    592
    media_image2.png
    Greyscale

in which:
R1 is a methyl group which is an acyclic hydrocarbon group; and
m is 2 which is an integer ranging from 1 to 4
In the particular embodiment, Shinohara discloses wherein the at least cation is a piperidinium cation instead of a pyrrolidinium cation as claimed. Shinohara discloses that the at least one cation can also be a pyrrolidinium cation ([0079]; Chemical formula 4; (a.2)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the at least cation of Shinohara to have the claimed structure because it is suitable for the intended purpose of forming a salt and the skilled artisan would have a reasonable expectation of success in doing so.
Groups III and I-II & IV lack unity of invention because even though the inventions of these groups require the technical feature of the ionic liquid of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shinohara et al. (US 20120028168 A1) (as recited in the IDS dated 9/23/2019).
Shinohara discloses an ionic liquid ([0185]-[0186]; cation and anion combined in a solution) comprising the association of a cation ([0079]; Chemical formula 4; (a.1) & (a.2); [0152]; (A-3)) having the following formula (I):

    PNG
    media_image1.png
    2
    24
    media_image1.png
    Greyscale

in which:
R1 is a methyl group which is an acyclic hydrocarbon group;
n is 2 which is an integer ranging from 0 to 3;
m is 2 which is an integer ranging from 1 to 4;
and an anion chosen from an imide anion ([0116]; (CF3SO2)2N-) out of a list of other anion possibilities. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an imide anion out of the list of other anion possibilities for the anion of Shinohara because it is suitable for the intended purpose of forming an ionic liquid and the skilled artisan would have a reasonable expectation of success in doing so.
Groups IV and I-III lack unity of invention because even though the inventions of these groups require the technical feature of electrolyte of claim 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ishishiro et al. (JP 2011124121 A) (English language equivalent provided herein) and Shinohara et al. (US 20120028168 A1) (as recited in the IDS dated 9/23/2019).
Ishishiro discloses an electrolyte comprising at least one ionic liquid (Machine translation; [0010]) comprising the association of a cation (Original publication; [0048]; Example 18 or 21) and a nitrate chosen from a nitrate anion (Original publication; [0053]; Table 1; A1 or A4 and [0055]; Table 2; IL-30 or IL-34).
Ishishiro teaches that the cation is a piperidinium cation having a methyl group and a complex which could comprise alkoxy group and an alkenyl group (Machine translation; [0034]).
Ishishiro does not disclose wherein the cation has the following formula (I):

    PNG
    media_image3.png
    172
    311
    media_image3.png
    Greyscale

in which:
R1 is a an acyclic hydrocarbon group;
n is an integer ranging from 0 to 3; and
m is an integer ranging from 1 to 4.
Shinohara teaches an ionic liquid ([0185]-[0186]; cation and anion combined in a solution) comprising the association of a cation ([0079]; Chemical formula 4; (a.1) & (a.2); [0152]; (A-3)) having the following formula (I):

    PNG
    media_image1.png
    2
    24
    media_image1.png
    Greyscale

in which:
R1 is a methyl group which is an acyclic hydrocarbon group;
n is 2 which is an integer ranging from 0 to 3; and
m is 2 which is an integer ranging from 1 to 4.
Shinohara also teaches that the cation is a piperidinium cation having a methyl group ([0152]; (A-3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the cation of Shinohara with the electrolyte of Ishishiro because it is suitable for the intended purpose of forming an ionic liquid and the skilled artisan would have a reasonable expectation of success in doing so.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        /SARAH A. SLIFKA/Primary Examiner, Art Unit 1759